Case: 18-60324      Document: 00514985749         Page: 1    Date Filed: 06/06/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                    No. 18-60324                          June 6, 2019
                                  Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
SONIA GUADALUPE SERRANO-AMAYA;                            GRISELDA            EMERLINDA
SERRANO-HERNANDEZ,

                                                 Petitioners

v.

WILLIAM P. BARR, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A208 377 869
                               BIA No. A208 377 870


Before REAVLEY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Sonia Guadalupe Serrano-Amaya and Griselda Emerlinda Serrano-
Hernandez (the Petitioners), seek review of the decision of the Board of
Immigration Appeals (BIA) denying their motion to reopen removal
proceedings. They claim that (1) they received ineffective assistance of counsel
in connection with their removal proceedings that amounted to a violation of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60324    Document: 00514985749     Page: 2    Date Filed: 06/06/2019


                                 No. 18-60324

due process, and (2) they are entitled to relief under the Convention Against
Torture (CAT).
      Motions to reopen are disfavored. Lara v. Trominski, 216 F.3d 487, 496
(5th Cir. 2000). We review the denial of a motion to reopen under a “highly
deferential abuse-of-discretion standard.” Zhao v. Gonzales, 404 F.3d 295, 303
(5th Cir. 2005).
Ineffective assistance of counsel claim
      The Petitioners assert that their counsel in removal proceedings
performed deficiently because he failed to assert that they belonged to the
particular social groups of “informants” and “immediate or nuclear family
members” of Serrano-Amaya’s husband, who was killed when he refused to join
a gang. They contend that they were persecuted in the past, and that they fear
persecution and are likely to be persecuted in the future, based on their
membership in these particular social groups. They argue that, had counsel
provided constitutionally adequate representation, they would have been
granted asylum or withholding of removal.
      To prevail on such a claim, the Petitioners must demonstrate substantial
prejudice resulting from counsel’s deficient performance.         See Gutierrez-
Morales v. Homan, 461 F.3d 605, 609 (5th Cir. 2006). Proving substantial
prejudice requires a prima facie showing that, absent counsel’s deficient
performance, the applicant would have been entitled to the relief sought.
Miranda-Lores v. I.N.S., 17 F.3d 84, 85 (5th Cir. 1994).
      Here, the record reflects that Serrano-Amaya reported the murder of her
husband, and several gang members were subsequently imprisoned for the
killing. As the BIA determined, threats were made against Serrano-Amaya
based on the desire of one or more gang members to avoid, or extract revenge
for, suffering the consequences of their criminal behavior. Thus, assuming



                                          2
    Case: 18-60324     Document: 00514985749     Page: 3   Date Filed: 06/06/2019


                                  No. 18-60324

arguendo that “informants” and “immediate nuclear family members” of
Serrano-Amaya’s husband constitute particular social groups, the Petitioners
cannot show substantial prejudice from counsel’s failure to propose such
groups because aliens who are targeted for personal reasons, including
revenge, are not entitled to asylum or withholding of removal. See Thuri
v. Ashcroft, 380 F.3d 788, 792-93 (5th Cir. 2004).
Claim Under the CAT
      In support of their CAT claim, the Petitioners assert that gangs in El
Salvador receive the cooperation and assistance of public officials. They note
that Franklin, the gang leader who participated in the murder of Serrano-
Amaya’s husband, was released from prison after being convicted of the killing
and that he is free to pursue them.
      To obtain relief under the CAT, “an applicant must show that it is more
likely than not that he would be tortured if returned to his home country.”
Zhang v. Gonzales, 432 F.3d 339, 344-45 (5th Cir. 2005) (internal quotation
marks and citation omitted). The torture must be “inflicted by or at the
instigation of or with the consent or acquiescence of a public official or other
person acting in an official capacity.” 8 C.F.R. § 1208.18(a)(1).
      As the discussion above shows, gang members who killed Serrano-
Amaya’s husband were prosecuted and imprisoned by the state. Such evidence
supports the denial of a claim for relief under the CAT. See Ramirez-Mejia
v. Lynch, 794 F.3d 485, 494 (5th Cir. 2015).
      In view of the foregoing, the BIA’s denial of the motion to reopen was
“not capricious, racially invidious, utterly without foundation in the evidence,
or otherwise so irrational that it is arbitrary rather than the result of any
perceptible rational approach.” Zhao, 404 F.3d at 304 (internal quotation
marks and citation omitted). Accordingly, the petition for review is DENIED.



                                        3